          Case 1:20-cv-03812-ER Document 49 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR BALLAST and LUIS SIMONE,
Individually and on Behalf of All Others
Similarly Situated,

                         Plaintiffs,

                   – against –
                                                                     ORDER
WORKFORCE7 INC., SAFEWAY                                        20 Civ. 3812 (ER)
CONSTRUCTION ENTERPRISES, LLC,
M.J. ELECTRIC, LLC, CONSOLIDATED
EDISON COMPANY OF NEW YORK, INC.,
JOHN DOE CORP. #1, and RONALD
HILTON, Jointly and Severally,

                         Defendants.


RAMOS, D.J.:

       On May 15, 2020, Victor Ballast brought this proposed class action against Consolidated

Edison Company of New York, Inc. (“Con Edison”) and others for violations of the Fair Labor

Standards Act and New York Labor Law. Doc. 1. At the premotion conference held on

September 24, 2020, the Court granted Con Edison leave to ﬁle a motion to dismiss, and granted

Plaintiﬀs leave to cross-move to amend the complaint. �e Court revises the deadlines provided

to the parties at the September 24 conference as follows: Con Edison’s motion to dismiss is due

October 15, 2020, Plaintiﬀs’ opposition and cross-motion to amend is due November 5, 2020,

ConEdison’s reply and response to the cross-motion is due November 30, 2020, and Plaintiﬀs’

reply is due December 14, 2020.

       It is SO ORDERED.
Dated: September 24, 2020
       New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
